Citation Nr: 1414100	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from June 25, 2006, to February 9, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to January 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In part, the January 2008 rating decision confirmed and continued a 30 percent disability rating for the service-connected posttraumatic stress disorder (PTSD) (effective from November 8, 1993).  During the course of the appeal the RO, in a March 2008 rating decision, assigned a 50 percent disability evaluation, effective the date of receipt of the increased rating claim (June 25, 2007). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in November 2010.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the case in January 2011 so that further development of the evidence could be conducted.  At that time the issue on appeal was characterized as entitlement to an increased evaluation for PTSD, currently evaluated as 50 percent disabling.  Following the remand the RO, as part of a September 2011 rating decision, increased the disability rating assigned to the PTSD to 70 percent, effective February 10, 2011 (the date on which the Veteran was afforded a VA PTSD examination).  The Board, in January 2012, assigned a 100 percent scheduler rating for the Veteran's PTSD, effective from February 10, 2011.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder for the period before February 10, 2011, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board here again notes that the increased rating claim now at issue was received by VA on June 25, 2007.  See VA Form 21-4138.  See also 38 C.F.R. § 3.400(o), which provides for the assignment of an effective date up to one year prior to the date of claim which is applicable in the instant appeal.  This increased rating matter is therefore characterized as shown on the title page of this decision. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In the current appeal, while an issue before the Board involves the degree of disability of the Veteran's service-connected PTSD concerning a particular time frame, on several occasions during the current appeal the Veteran has asserted that he is unable to work as a result of his worsening psychiatric problems.  Accordingly, as the Board determined in January 2012, the issue of entitlement to a TDIU has been reasonably raised by the record and that therefore the Board does have jurisdiction over this claim.

In this regard, the Board also notes that the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  See 38 C.F.R. §§ 3.341, 4.16(a) (2013) & VAOPGCPREC 6-99 (June 7, 1999).  [A total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's PTSD by the Board in January 2012, effective from February 10, 2011) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.]  Clearly, therefore, in the present appeal, a TDIU may not also be granted from February 10, 2011.  Accordingly, the issue of entitlement to a TDIU has been characterized as is listed on the title page of this decision.




Of significant note, however, the Board observes that the RO denied a claim seeking TDIU in September 2008.  In October 2008, the Veteran submitted a statement where he claimed that his service-connected PTSD was of such a severity that it precluded him from working.  He also submitted records from the Social Security Administration (SSA) in April 2009, which included a June 2008 Disability Determination and Transmittal form, and which showed the Veteran had been found to be disabled as of January 2008.  Although none of this supplied evidence was specifically marked as a notice of disagreement with the September 2008 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 rating action is the proper rating action on appeal, with respect to the TDIU claim as captioned above.

The Board also notes that the TDIU claim now at issue was received by VA on May 23, 2008.  See VA Form 21-8940.  See also 38 C.F.R. § 3.400(o).  Thus, consideration of the instant matter concerning entitlement to TDIU is limited to the period from May 23, 2007.

In pertinent part, in January 2012, the Board denied entitlement to a rating in excess of 50 percent for service-connected PTSD from June 25, 2006, to February 9, 2011.  The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court vacated the portion of the January 2012 Board decision and remanded the matter to the Board for development consistent with the parties' April 2013 Joint Motion for Remand (Joint Motion).  The claim is now again before the Board its consideration.  




The Board also, in its January 2012 decision, remanded the claim concerning entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011, so that certain due process considerations could be afforded the Veteran.  The Appeals Management Center in Washington, DC, in March 2013, denied the claim.  See Supplemental Statement of the Case (SSOC).  Later, the Board, in May 2013, denied the claim seeking entitlement to a TDIU prior to February 10, 2011.  The Veteran appealed the Board's May 2013 decision to the Court, and in a November 2013 Order, the Court vacated the May 2013 Board decision and remanded the matter to the Board for development consistent with the parties' November 2013 Joint Motion for Remand (Joint Motion).  The claim is now again before the Board its consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from June 25, 2006, to January 17, 2008, the Veteran's service-connected PTSD had been productive of complaints of trouble sleeping, anxiety, and occasional periods of depression.  However, such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships have not been shown.  Also, Global Assessment of Functioning (GAF) scale scores provided during this time period reflected no more than mild to moderate psychological, social, and occupational functioning.

2.  For the period from January 18, 2008, to February 9, 2011, the Veteran's service-connected PTSD has been determined by a VA staff psychiatrist to be "severe," and has been productive of symptoms including acute panic attacks and depression to the point of suicidal ideation.  The PTSD has also caused difficulty in adapting to stressful circumstances (including work or worklike setting) and the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  From June 25, 2006, to January 17, 2008, the scheduler criteria for the assignment of a rating in excess of 50 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  From January 18, 2008, to February 9, 2011, the scheduler criteria for the assignment of a 70 percent rating, but no higher, for the Veteran's service-connected PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

As to the increased rating claim now on appeal, notice was provided in July 2007 and June 2008, and in an April 2009 statement of the case (SOC).  The July 2007 letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The June 2008 letter informed the Veteran of all pertinent and necessary Vazquez-notice language. This letter of course was sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the June 2008 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The increased rating claim was subsequently readjudicated, most recently in a September 2011 supplemental SOC (SSOC).  Mayfield, 444 F.3d at 1333.  

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Records from the SSA have also been obtained.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.  In fact, the Veteran advised the Board in June 2013 that he had nothing else to submit.  

The Veteran was afforded VA PTSD examinations in the course of his appeal, most recently, pertinent to the instant increased rating issue, in August 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges, and as demonstrated by the facts of this case, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this, in pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed. R. Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed. R. Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Factual Background

The RO first granted service connection for PTSD in April 2001.  The RO assigned a 30 percent disability rating pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The 30 percent rating was effective from November 8, 1993.  The April 2001 rating decision action was not perfected for appeal.  The Veteran later sought an increased rating, which was received by VA on June 25, 2007.  This claim was denied by the RO in January 2008 (and appealed by the Veteran), but the RO later, in March 2008, increased the disability evaluation assigned to the PTSD to 50 percent, effective from June 25, 2007.  Thereafter, in September 2011, the disability rating assigned to the service-connected PTSD was increased by the RO, this time to 70 percent.  An effective date of February 10, 2011, was assigned.  The Board later, in January 2012, assigned a 100 percent scheduler rating for the Veteran's PTSD, effective from February 10, 2011.  

The Veteran essentially contends that the severity of his PTSD (for the specific rating period now on appeal) warrants the assignment of a higher rating in excess of 50 percent.





Concerning the pertinent rating period now on appeal - June 25, 2006, to February 9, 2011 -- a July 2007 VA fee-basis examination report shows that the Veteran reported trouble with sleeping, anxiety, and occasional periods of depression.  He added he had difficulty with people and with his wife.  The Veteran also indicated that during the past year and a half he had experienced trouble getting his work done, and of feeling unmotivated many times.

Examination showed the Veteran to be oriented to time, place, and person.  He was casually dressed and exhibited satisfactory hygiene.  No inappropriate emotional reactions were displayed.  Speech was normal.  No panic was observed in the course of the examination.  The Veteran denied having obsessional compulsive rituals.  He also denied ever having hallucinations or delusions.  The Veteran was able to engage in abstract thinking.  His memory was good.  He also denied both homicidal and suicidal thoughts.  PTSD was diagnosed, described as chronic, and moderate in degree.  A GAF score of 60 was provided.  The examiner commented that he did not find the Veteran to be unemployable, or to be totally disabled.  The examiner also commented that due to natural resilience, and a capacity to continue his education, the Veteran had been able to adjust fairly well with civilian life.  

A January 18, 2008 letter, from the VA Community Stabilization Program at the Bedford hospital, shows that a staff psychiatrist commented that the Veteran, who was participating in the program, was suffering from severe prolonged PTSD, and, as a result, was unable to function.  She added that the Veteran suffered acute panic attacks and exacerbations of depression to the point of suicidal ideation.  She advised that the Veteran should "not work in his current occupation as a clinical social worker." 

A letter, dated later in January 2008, and written by the VA staff psychiatrist who supplied the letter earlier in January 2008, shows that she had treated the Veteran for less than two weeks in January 2008.  She recommended that the Veteran consider retirement from his present job.  This was based on her determination that the Veteran's symptoms of his chronic PTSD were aggravating his multiple medical conditions (to include hypertension, bronchial asthma, hyperlipidemia, sleep apnea, and morbid obesity).  This combination of factors, added the psychiatrist, rendered the Veteran unemployable at his "present job."  

A May 2008 report written by a medical panel for the Massachusetts State Retirement Board provides the opinion that the Veteran was incapable of performing the essential duties of his job [social worker] due to recurrent PTSD and depression, and that the incapacity was likely to be permanent.  The report also showed that in the course of mental status examination the Veteran was found to be oriented times three, and displayed a subdued (but with appropriate, without psychotic features) mood.  His speech was fluent.  Memory was good.

A June 2008 SSA Determination and Transmittal form shows the Veteran had been found to be disabled as of January 2008; the primary diagnosis was listed as "affective disorders."  No secondary diagnosis was supplied.  Disability was noted to have begun in January 2008. 

As shown as part of the Veteran's May 2008 TDIU claim (see VA Form 21-8940), he claimed to have last worked in January 2008.  He also reported completing four years of college. 

A May 2008 letter from a private physician, addressed to the State Retirement Board, shows that due to the Veteran's PTSD he was determined to be "incapable of performing the essential duties of his job [social worker]." 

The report of an August 2008 VA fee-basis general psychiatry examination provides the opinion that it was more likely than not that the main issue having an impact on the capacity of the Veteran to adjust was his history of panic disorder as well as his dysthymia and, to a much smaller degree, his fading PTSD.  The examiner states that he did not find the Veteran, described as being very intelligent and resourceful, to be unemployable or totally disabled.  The examiner added that the Veteran had some difficulties with maintaining social relationships because of his personality style.  He added that the Veteran also had trouble maintaining appropriate work relationships as a result of his having inappropriate attitudes towards supervisors.  The Veteran was noted to have informed VA staff of varying interests, including golf.  In the body of the report, the examiner reviews VA treatment records in detail.  He observes that numerous VA treatment notes and other sources of documentation did not show a predominance of preoccupation with traumatic events of the past, but rather showed work done on the Veteran's personality issues, attitude, self-defeating style of interaction with supervisors, and tendency to become anxious in reaction to life's stresses.  The examiner also commented that the Veteran's plan to stage a car accident to mislead insurance companies to believe he did not cause his own death raised questions about the Veteran's veracity as a historian.  The examiner also commented on contradictory statements made concerning the Veteran's history of substance abuse.  

Examination showed the Veteran to be casually attired and in a satisfactory hygiene state.  He was oriented to time, place, and person.  He was moderately irritable and slightly anxious.  No inappropriate emotional reactions were displayed.  Speech was normal.  No panic was observed in the course of the examination; the examiner did note, however, seeing the existence of panic-related problems in his review of the Veteran's VA medical records.  No paranoid delusions were elicited and no hallucinations were presented.  The examiner did comment that the Veteran's thought processes were reflected by his determination to increase his level of disability compensation.  The Veteran was noted to have a strong attachment to his family.  A tendency by the Veteran to avoid association with trauma was not observed.  The Veteran did not have either suicidal or homicidal ideations; he did report a prior plan to stage a car accident causing him to die and his family to collect insurance proceeds.  The examiner mentioned that the Veteran continued to suffer from hypervigilence.  Several psychiatric-based diagnoses were provided, including PTSD, panic disorder, and dysthemia.  A GAF score of 65 was assigned. 

The Board is aware that as part of its January 2011 remand it reported that the Veteran's accredited representative, as part of a January 2010 VA Form 646, referred in detail to an April 30, 2009, VA Mental Residual Function Capacity Assessment.  While many VA psychiatric-based treatment records were obtained following the remand, dated to 2011, and including several dated in April 2009, this exact one was not.  The representative reported that the findings included symptoms which included moderate limitations with understanding and remembering issues, carrying out detailed instructions, getting along with co-workers or peers without distracting them or exhibiting behavioral extremes.  The assessment was also reported to show marked limitations in maintaining attention and concentration for extended periods, and in the ability to complete a normal workday and workweek without interruptions due to psychiatric-based symptoms. 

The Board does observe that a VA pharmacy inpatient note is on file, dated April 21, 2009.  At that time on mental status evaluation the Veteran was found to be alert, verbal, cooperative, thoughtful, interactive, and reflective.  No evidence of psychosis, suicidal/homicidal ideation, pressured speech, irritability, or impulsivity was displayed. PTSD was diagnosed, and a GAF score of 60 was provided.

Also, VA medical records dated in both September 2009 and November 2010 include a GAF score of 58.

At his November 2010 hearing before the undersigned, the Veteran testified that he had not worked since 2008, due to his PTSD symptoms.  He mentioned that he did little socially, other than play golf once in a while.  He added, however, that he went out to dinner to restaurants with his wife but that they needed to dine quickly and return home.  Concerning his social life, the Veteran added that he and his wife would go to a movie in the afternoon since the theatre was not crowded at that time.  

Analysis

As noted, the Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of a rating in excess of 50 percent for the period from June 25, 2006, to February 9, 2011.

After considering all of the evidence of record, including particularly the letter from the VA staff psychiatrist, dated January 18, 2008, the Board finds that the Veteran's service-connected PTSD warrants a rating of 70 percent, but no higher, from this date to February 9, 2011.  Based on this same evidence, however, a rating in excess of 50 percent is not shown to be assignable at any time from June 25, 2006, to January 17, 2008.  

In this regard, between June 25, 2006, and January 17, 2008, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  The Board finds that, although the Veteran during this time period complained of trouble sleeping, anxiety, and occasional periods of depression, the medical evidence on file fails to show the presence of symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.  The Board is also cognizant of the GAF score of 60 provided in July 2007.  60 is at the upper end of the "moderate symptoms" range, and one number away from the "some mild symptoms" range.  As indicated under 38 C.F.R. § 4.126(a), a rating must take into account the entire evidence of record, and, from June 25, 2006, to January 17, 2008, this evidence showed a disability level that was significantly less than that showing occupational and social impairment with deficiencies in most areas.  

Here, the preponderance of the medical evidence on file dated from June 25, 2006, to January 18, 2008, does not rise to a level of severity necessary to find that a rating of 70 percent for the Veteran's service-connected PTSD should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the claim, for this pertinent period, must be denied.  

For the period commencing on January 18, 2008, and ending February 9, 2011, the Board has carefully considered the evidence of record and finds that such evidence -- namely the findings included in a January 18, 2008, letter from a VA staff psychiatrist -- presents a disability picture which more nearly approximates the criteria for a 70 percent, but no higher, rating.  




In this regard, as above noted, the January 18, 2008, letter states that the level of severity of the Veteran's PTSD was described as "severe."  The letter also noted that the degree of severity of the Veteran's PTSD made him "unable to function."  The staff psychiatrist, in addition, commented that the Veteran suffered from acute panic attacks and exacerbations of depression to the point of suicidal ideation.  

The Board finds that the evidence favors a finding of a 70 percent, but no higher, rating from January 18, 2008, to February 9, 2011, for the Veteran's service-connected PTSD, under the pertinent schedular standards.  38 C.F.R. § 4.130.  As for this same period, as the service-connected PTSD is not shown to have been manifested by total occupational and social impairment a disability rating in excess of 70 percent on a schedular basis is not for assignment.  

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD concerning the precise time periods here addressed.  As discussed above, there is a higher rating available under the applicable diagnostic code (100 percent), but the Veteran's service-connected disability now being evaluated is not shown to have been - from each of the above-contemplated time periods -- productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).









ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD from June 25, 2006, to January 17, 2008, is denied.  

Entitlement to a 70 percent rating for service-connected PTSD from January 18, 2008, to February 9, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In light of the action taken above in increasing the disability rating for the service-connected PTSD to 70 percent from January 18, 2008, remand is required concerning the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011.  Essentially, consideration of the instant TDIU claim is affected by the increase in the Veteran's PTSD disability evaluation.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Still, a total disability rating for compensation may nevertheless be assigned where the schedular rating for the service-connected disability is less than 100 percent when it is found that the service-connected disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, the issue is whether his service-connected PTSD, tinnitus, diabetes mellitus, right distal fibula fracture residuals, and/or bilateral sensorineural hearing loss alone preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board observes that the Veteran, as of January 18, 2008 (based on the above-taken adjudication by the Board), became eligible to receive TDIU benefits as he at that time was service connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, rated as 10 percent disability; right distal fibula fracture residuals, rated as noncompensably disabling; and bilateral sensorineural hearing loss, rated as noncompensably disabling.  The disabilities as of that time resulted in a combined disability rating of 80 percent.  38 C.F.R. § 4.25 (2013).  Considering that as of January 18, 2008, his total disability rating was 80 percent, and his PTSD was rated 70 percent disabling, the Veteran was eligible to receive TDIU benefits on a scheduler basis.  See 38 C.F.R. § 4.16(a) (2013).

This case, however, involves the making of a determination as to whether the Veteran was entitled to a TDIU before February 10, 2011.  As above noted, the Veteran did not satisfy the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a) before January 18, 2008.

Based on the procedural posture of this case, this matter needs to be readjudicated with consideration of entitlement to TDIU for the period from January 18, 2008, to February 9, 2011, under 38 C.F.R. § 4.16(a).  

Also, and of significant note, as discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Because there is evidence that the Veteran might have been unemployable due to his service-connected disabilities before he met the criteria for TDIU under 38 C.F.R. § 4.16(a), the Board concludes that this matter should be remanded so that the TDIU can be considered on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to January 18, 2008.  









Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO/AMC should readjudicate the Veteran's claim seeking TDIU (to include, if necessary, referral the Director, Compensation and Pension Service, for extraschedular consideration) under 38 C.F.R. § 4.16(a), concerning the period from January 18, 2008, to February 9, 2011.  

The RO/AMC must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

In so doing, all appropriate laws, regulations, and case law should be applied.  If the decision remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


